Case 2:20-cv-00710-HCN-DBP Document 9 Filed 01/19/21 PageID.66 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    Raad H. Al Zubaidi,                                      MEMORANDUM DECISION AND
                                                             ORDER DENYING WITHOUT
                              Plaintiff,                     PREJUDICE MOTION FOR
    v.                                                       APPOINTMENT OF COUNSEL

    US Citizenship and Immigration Services,                 Case No. 2:20-cv-710 HCN DBP

                              Defendant.                     District Judge Howard C. Nielson

                                                             Chief Magistrate Judge Dustin B. Pead

           This matter is before the court on pro se Plaintiff Raad H. Al Zubaidi’s Motion to

Appoint Counsel. 1 The court will deny the motion without .

           Although appointment of counsel is permitted in certain circumstances, a civil plaintiff

has no statutory or constitutional right to the appointment of counsel. See 28 U.S.C. § 1915(e)(1).

“The burden is on the applicant to convince the court that there is sufficient merit to his claim to

warrant the appointment of counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004). Courts consider “the merits of a [plaintiff’s] claims, the nature and complexity

of the factual and legal issues, and a [plaintiff’s] ability to investigate the facts and present his

claims.” Id.

           Here, Plaintiff seeks judicial review of a final administrative denial of a naturalization

application. Based upon an initial review of Plaintiff’s Complaint, the court is not persuaded at

this time that there is sufficient merit to warrant the appointment of counsel. Additionally, the

court finds that Plaintiff has demonstrated that he has some ability to present his claims in a




1
    The matter is referred to the undersigned from Judge Nielson under 28 U.S.C. § 636(b)(1)(B).
Case 2:20-cv-00710-HCN-DBP Document 9 Filed 01/19/21 PageID.67 Page 2 of 2




simple and concise manner. Plaintiff described the basic facts underlying his claim and the

individuals he believes are responsible. Nonetheless, the court recognizes that counsel may

subsequently become appropriate or necessary. Accordingly, the court will deny Plaintiff’s

motion to appoint counsel without prejudice.

                                            ORDER

       For the reasons discussed above, the court DENIES Plaintiff’s motion to appoint counsel

without prejudice. (ECF No. 4.)




                DATED this 19 January 2021.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  2
